This case was heard on referee's report and one fact found was as follows: "That the blackberries sold Wallace Bros. were part of the effects belonging to the assignment, or became such, and are duly accounted for by the said Eliason as assignee." The plaintiffs except, and say "that said report is vague and uncertain, in that it does not state the amount of money realized for berries sold Wallace Bros., and does not state how the same was accounted for." The other two findings of fact and exceptions thereto present the same question. His Honor overruled these exceptions and gave judgment confirming the report, etc. In this there was error. The reason is, as has been heretofore stated by this Court, that the parties are entitled from the referee to a statement of all the items of the account between them, in order that either may, if he thinks proper, except to any particular item. McCampbell v. McClung, 75 N.C. 393. Exceptions sustained. Cause remanded to be proceeded in, etc.
(667)   Reversed.
FURCHES, J., having been of counsel, did not sit on the hearing of this appeal.